Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 14 are the independent claims under consideration in this Office Action.  
	Claims 2-13 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          


          Claims 1, 2, 8-12 and 14 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Viltrakis et al. (2012/0060732).
          Viltrakis et al. teach an embroidery frame useful in an embroidery machine 10 with a head 14 (figure 1).  The sewing machine includes a series of needles 18 for passing through materials held by a clamp 30 for stitching a pattern thereon.  The clamp includes a first or base frame with window 36 and an opposing frame with window 34 (figure 4, for example).  The opposing frame is pivotally connected to the base frame and is useful for disposing the fabric materials therebetween and such an engaging position would define a horizontal first direction plane.  A mounting portion 32 (figures 2 or 4, for example) includes means for removable attachment to an inherent drive mechanism forming part of the embroidery machine which moves the frame arrangement back and forth for placing the pattern on the materials.  The end of the base frame past corner 31 is directed vertically and is attached to the mounting part 32. This would define a second directional plane.  The support member includes at least three sections.  A first section 42 defines a connection with the first frame at 43 and defines a first inclined section with a distal end 41 attached to a second section 39.  The second section 39 is attached to the opposing frame portion at 38 (figure 4, for example) and is pivotal for forming a second inclined section.  The distal end of the second section is connected to the first section by engagement with a third section 46 (or 38).  The third section 46 would define a third direction or inclined section and connect the ends of the first section (at 40) and the second section (at 45).  As the third section is pushed downwardly, the coupling section 38 is provided with a third and fourth direction and engages the second section end 45 and the first section end 41 downwardly so as to “lock” the base and opposing frames in a “holding” position for the workpieces.  The embroidery frame is provided with mirrored pairs of first, second and third sections (figures 1 and 2, for example)  which are connected to each via the mounting portion 32 and pins 50.  The noted mounting portion section and the pins 50 allow a connection the pairs in an intersection or “hinged” fourth direction.  The movement of the pairs of clamp portions assure an even pressure on the workpieces along the perimeter of the embroidery windows. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Viltrakis et al. in view of Tadashi (JP- 11-11061627).
          Viltrakis et al. disclose the invention as claimed.  Viltrakis et al. teach an embroidery machine including an embroidery frame including a base frame portion and an opposing frame portion movable toward the base frame portion for clamping materials therebetween while embroidering.  Viltrakis et al. teach the opposing frame as including overlapping walls 60 for projecting such that the workpieces are engaged between the walls for securely holding the stretched materials during the embroidery process (paragraph 38).  However, Viltrakis et al. do not suggest the clamping portions as including magnets for securing the materials and clamping portions together.
          Tadashi teaches an embroidery machine including an embroidery frame with a base frame and an opposing frame portion movable toward the base frame portion for clamping materials therebetween while embroidering.  Tadashi teaches the frame portions as including magnets 9 (figure 1) or 14, 15 (figure 5, for example) for securely holding the stretched materials during the embroidery process.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the frame portions of Viltrakis et al. as including magnets.  Providing magnets instead of walls or in combination with such walls would assure the positive attraction and compressive force needed for keeping the materials in place while the embroidering frame is moved in all directions.
ALLOWABLE SUBJECT MATTER
           Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koller illustrates an embroidery frame including an inclined portion for accommodating excess embroidery materials.  Tillett, Moore, III, Schramayr, Boser et al. and Hiramatsu et al. and Watanabe et al. and Iwasaki et al. illustrate embroidery frames useful in embroidery machines including multiple inclined sections or pivotable sections for moving opposed frame portions toward or away from base frame portions.  

INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732